          Case 1:20-cr-00035-CRC Document 1 Filed 02/11/20 Page 1 of 3


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                            Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA                            CRIMINAL NO.

               v.                                   GRAND JURY ORIGINAL

TERRY MCMTLLAN,                                     VIOLATIONS:
                                                    18 u.s.c. $ e22(g)(1)
                      Defendant,                    (Unlawful Possession of Ammunition by a
                                                    Person Convicted of a Crime Punishable
                                                    by Imprisonment for a Term Exceeding
                                                    One Year)
                                                    22 D.C. Code $ 4503(a)(1)
                                                    (Unlawful Possession of a Firearm)

                                                    FORFEITURE: 18 U.S.C. $ 924(d),
                                                    21 U.S.C. $ 853(p) and 28 U.S.C. $ 2461(c)

                                      INDICTMENT
       The Grand Jury charges that:

                                         COUNT ONE

       On or about January 8, 2020, within the District of Columbia, TERRY MCMILLAN,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, in the Superior Court ofthe District of Columbia, Criminal Case Nos. 2009-

CF2-008690 and, 2012-CF2-018204,        did unlawfully and knowingly receive and       possess

ammunition, that is, .40 caliber ammunition, which had been possessed, shipped and transported

in and affecting interstate and foreign commerce.

       (Unlawful Possession of Ammunition by a Person Convicted of a Crime Punishable
       by Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States
       Code. Section 922(9)(1))
             Case 1:20-cr-00035-CRC Document 1 Filed 02/11/20 Page 2 of 3


                                           COUNT TWO

        On or about January 8, 2020, within the District of Columbia, TERRY MCMILLAN,

knowing he had previously been convicted in any court of a crime punishable by imprisonment

for a term exceeding one year, in the Superior Court of the District of Columbia, Criminal Case

Nos. 2009-CF2-008690 and 2012-CF2-018204, owned, kept, and had within his possession and

control, a firearm.

       (Unlawful Possession of a Firearm, in violation of Title 22, District of Columbia Code,
       Section 4503(a)(l ) (2001 ed.))

                                 FORFEITURE AILEGATION

        1.      Upon conviction of the offense alleged in Count One of this Indictment, the

defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)

and Title 28, United States Code, Section 2461(c), any ammunition involved in or used in the

knowing commission of the offense, including but not limited to .40 caliber ammunition.

       2.       If any ofthe property described above as being subject to forfeiture,      as a result   of

any act or omission of the defendant:

       (a)      cannot be located upon the exercise ofdue diligence;

       (b)      has been transferred or sold to, or deposited   with,   a   third party;

       (c)      has been placed beyond the   jurisdiction ofthe Court;

       (d)      has been substantially diminished in value; or

       (")      has been commingled with other property that cannot be subdivided without

                difficulty;




                                                  2
          Case 1:20-cr-00035-CRC Document 1 Filed 02/11/20 Page 3 of 3


the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p),        as


incorporated by Title 28, United States Code, Section 246llc).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21 ,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                              A TRUE BILL:


                     *                        IIOREPI]R.SON.
Tu*J\ 0.VreL
Attomey of the United States in
and for the District of Columbia.




                                                 3
